Case 5:19-cv-00048-DCB-MTP Document1 Filed 06/03/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
WESTERN DIVISION

 

DUSTIN A. SMITH PLAINTIFF

VERSUS CIVIL ACTION NO:: By Icv Yh De R-N /p

ADAMS COUNTY SHERIFF DEPARTMENT;

ADAMS COUNTY SHERIFF TRAVIS PATTEN; AND

ADAMS COUNTY CHIEF DEPUTY WAYNE RABB;

ALL IN THEIR OFFICIAL AND INDIVIDUAL CAPACITIES DEFENDANT

 

COMPLAINT

 

COMES NOW, Plaintiff, Dustin A. Smith, by and through his attorney Benjamin
U. Bowden of Vaughn & Bowden, PA, and files this his Complaint, and would show unto
this honorabie Court as follows, to wit:
JURISDICTION AND VENUE
1. This action involves application of the Family and Medical Leave Act of
1993 (“FMLA”), 29 U.S.C. § 2601 et. seg. This Court has jurisdiction of this
action pursuant to 29 U.S.C. § 2617 and 28 U.S.C. § 1319.
2. The claims asserted herein arose within this district and the alleged
discrimination and damage occurred in this district. Venue of this action is
proper pursuant to 29 U.S.C. § 2617 and 28 U.S.C. § 1319.

PARTIES

~~
Case 5:19-cv-00048-DCB-MTP Document1 Filed 06/03/19 Page 2 of 7

. Dustin A. Smith, Plaintiff herein, and at all times, material hereto, was a
citizen of the State of Mississippi, residing in Adams County, Natchez,
Mississippi.
. Defendant, Adams County Sheriff's Department, is a governmental entity
of the State of Mississippi, which may be served with Summons and
Complaint to Sheriff Travis Patten at 306 State Street, Natchez, Mississippi,
39120.
. Defendant, Sheriff Travis Patten, is an adult resident citizen of Natchez,
Adams County, Mississippi; who may be served with Summons and
Complaint at 306 State Street, Natchez, Mississippi, 39120.
. Chief Deputy Wayne Rabb is an adult resident citizen of Natchez, Adams
County, Mississippi; who may be served with Summons and Complaint at
306 State Street, Natchez, Mississippi, 39120.

BACKGROUND
. At all times material hereto, Sheriff Travis Patten, Chief Deputy Wayne
Rabb, and Sergeant Robbie Moore were acting in the course and scope of
their duties with the Adams County Sheriff’s Department and were acting
as agents of the Adams County Sheriff's Department. Further, in acting as

agents for Adams County Sheriff’s Department and acting in the course and

~Ow
Case 5:19-cv-00048-DCB-MTP Document1 Filed 06/03/19 Page 3 of 7

scope of their employment with Adams County Sheriff's Department,
Sheriff Patten, and Deputy Chief Rabb, interfered with and/or restrained
Plaintiff's exercise of his rights under the Family Medical Leave Act
(FMLA) and/or discriminated against and retaliated against Plaintiff for
having exercised his rights under the FMLA. Further, Plaintiff asserts that
once Plaintiff informed Deputy Chief Rabb that he intended to exercise his
FMLA rights and provided the medical excuse justifying same, Deputy .
Chief Rabb immediately stated that when Sheriff Patten learned of
Plaintiff's intention of taking FMLA leave, “he was not going to be happy.”
Further, the day after Plaintiff informed that he intended to exercise his
FMLA rights, he was called to a meeting with Sheriff Travis Patten, Chief
Deputy Wayne Rabb, Chief Deputy Jerry Brown, Major Billy Neely and
Captain Buddy Frank to discuss the FMLA request. During that meeting
Sheriff Patten asked, “what my (Plaintiff) problem was,” “who told you
(Plaintiff) about FMLA,” “why I (Plaintiff) was going over the County’s
head seeking help.” Sheriff Patten further asked Plaintiff, if he would like
to know what everyone present in this office thought about him, and went
on to state that everyone in the room believed that Plaintiff was “Jay-

Westing” the Department. Sheriff Patten then accused Plaintiff of “milking

~3~
Case 5:19-cv-00048-DCB-MTP Document1 Filed 06/03/19 Page 4 of 7

it” as much and as long as Plaintiff could. Captain Buddy Frank also asked
Plaintiff who his now doctor was and, when informed, Captain Frank,
immediately responded that he knew both the doctor and her husband,
identifying the husband by name. Additionally, Sheriff Patten informed
Plaintiff that he was going to make an appointment for Plaintiff to see the
Sheriff's own personal doctor, Dr. Patricia Brawley. Sheriff Patten made an
appointment with Dr. Brawley by phone during this meeting. Plaintiff was
made to feel that he was required to see Sheriff Patten’s doctor. Therefore,
Plaintiff did attend one meeting with Dr. Brawley during which Dr.
Brawley informed Plaintiff that she was Sheriff Patten’s personal doctor as
well as the doctor for Patten’s children and family’s doctor. This made
Plaintiff feel extremely uncomfortable. A few days later Deputy Chief Rabb
informed Plaintiff that Sheriff Patten made another appointment for
Plaintiff to see Dr. Brawley, Patten’s doctor. This made Plaintiff feel
extremely uncomfortable. Therefore, Plaintiff later respectfully declined by
text. Deputy Chief Rabb responded by stating that not going to Sheriff
Patten’s doctor was, “not an option.” Subsequently, Plaintiff received a
letter, delivered by Sergeant Robbie Moore, from Sheriff Patten stating that

the Sheriff has made another non-negotiable appointment with Dr.

~4~
Case 5:19-cv-00048-DCB-MTP Document1 Filed 06/03/19 Page 5 of 7

10.

11.

Brawley, the Sheriff's therapist. Plaintiff once again declined. Shortly
thereafter, Sergeant Moore delivered a letter from Sheriff Patten stating that
Plaintiff's employment was terminated for, “Disobeying a direct order.”
Plaintiff asserts and alleges herein that Defendants, directly and/or through
its agents, employees and representatives and failed to comply with the
applicable statutes and regulations pursuant to the FMLA.
Plaintiff asserts and alleges that as a proximate result of Defendant's
conduct, (1) Plaintiff’s right to FMLA was interfered with; (2) Plaintiff was
retaliated against by harassment and termination.

DAMAGES
As a proximate cause of Defendant's conduct, Plaintiff was terminated from
his job resulting in a loss of wages and benefits, and Plaintiff has suffered
medical/mental injuries/damages and has expended funds in the form of
medical and/or mental treatment expenses. Plaintiff has been unemployed
and has and will continue to suffer loss of wages and benefits. These
damages, expenditures and costs are consistent with these recoverable for
violation of the FMLA.
Asa result of Plaintiffs wrongful termination, Plaintiff has incurred, and is

now incurring, a loss of wages and benefits, medical/psychological

~5~
Case 5:19-cv-00048-DCB-MTP Document1 Filed 06/03/19 Page 6 of 7

expenses, all within the meaning of FMLA, 29 U.S.C. § 2617(a), in an
amount to be proved at trial. These costs include, without limitation, lost
wages and medical/psychological expenses, back pay from effective date of
termination, including lost of employment benefits, medical/psychological
expenses, loss of front pay as of the date of this Complaint, and any interest
on the amount thereon as provided in the FMLA, 29 U.S.C. § 2617. Plaintiff
also will incur attorney’s fees for which he seeks recovery herein.
Additionally, Plaintiff alleges that Defendant did not act in good faith and,
therefore, Plaintiff herein is entitled to recover liquidated damages
allowable under the FMLA.
PRAYER FOR RELIEF
WHEREFORE, PREMISES CONSIDERED, Plaintiff herein prays for judgment
against Defendant as follows: lost wages, lost front pay, lost back pay, lost employment
benefits, medical/psychological expenses, liquidated damages, interest and attorney’s
fees and costs of litigation.
RESPECTFULLY SUBMITTED, this the 30" day of May, 2019.

DUSTIN A. SMITH,
PLAINTIFF

Ee a.
BY: °

BENJAMIN U. BOWDEN (MSB 3733)

~6~
Case 5:19-cv-00048-DCB-MTP Document 1 Filed 06/03/19 Page 7 of 7

VAUGHN & BOWDEN, PA
1311 Spring Street, Suite A
Gulfport, Mississippi 39507
Telephone: (228) 896-5652
Facsimile: (228) 896-5689

Email: bbwden@vaughnbowden.com

Email: srodgers@vaughnbowden.com
Attorney for Plaintiff
